Case 5:18-cv-00858-G Document 642-1 Filed 04/15/19 Page 1 of 2

JV PO}OOIP SJLoIY) OYLUI PUL SUL 1 LEAMS 0} PONUTJUOS oy “OADMOY SATIIAIO SIG) 9[PUBY
aseoid 0} SIA “JAI poyse | [ref ur sea oy ssazun Ajsodoid yey] Ul SUrTMIOS 9q jou pynom
dryspryl yeu} pue ‘no aq 10U P[hom sous] SY} JY) SU PjO} oI AA “PL ‘auoyd oy} UO
SYM .aPny),, sepey ‘puegsny Joy ind sys pue “youq ayy AA “SIP popes | woousaye
yey} Joye] “]jeo AW UWANJOI JOU PIP sys ‘aAdMOY 5xSeq OUI [[Bd plnom ays yey} poyeys
SNM ‘SIP, “‘WUoulase” oy) ssoise poyonsuoo Useq Sey Jey) SoUdZ SY} JnogR sy
sopreyD “sa YIM oyods pure payed | “6107 ‘ZI Tudy jo Surmom au“
"JINSMET UOTRULUApPUOD sT] JO yoalgns si yey) olo1d
suijadid sy} Jo UoNONYsUCD oy) SuLINp pue o} Jord (ouradid sy} Jo aynor sy} Buoye
‘SI yeY}) UONedO] UO Bulag opnypout diyspy{ Joy sontpiqisuodsa1 Au Jo weg ¢
‘(..TYsprA,,) OTT
‘Aueduioy surjodig diyspry 10j ‘oayejussoidoy pue’y Jomueg sy} we | Z
"799.1109
pue on] ore S}joRy 9SOY} PUL Pozels UlAIOY soy 9Y) JO 9dpo_MOUy [euosiod savy] “I[Npe
juajodur0s & WIP puke Udd}4SIO JO ode oY} Joao We ‘UOIdweYD Hog ‘,, T
:pres oy ‘Yeo siy Uodn ‘tN
0} Yeo Ue POIdISTUTUUIpe | JOY “SW OF UMOUY st AJUSpPI osoymM uUOsJod & UOTdUTeYD

yorg poresdde Ayjeuosiod Aep siq) uo ‘ArejoU pousisiopun sy) “AI AYOTAE

NOIdN VHD LLG 40 LIAVGIAAV

AQVa) AO AINNOD

aes

VAOHV'EA0 40 ALVIS
Case 5:18-cv-00858-G Document 642-1 Filed 04/15/19 Page 2 of 2

| ZO7- S\- GO :somdxe UOTSsTUULOD AJ

—

 

 

 

Are a seitdxy uolsstwwod AW |
onand “480N 20% aaeOOe! g udIss{WwWod ([e9S)

g1yqnd ALBION

BWOYRAG 19 8184S
We yo SNITINW SIHHO
=

nine

 

 

 

 

 

 

‘uordueyy org Aq 6107 ‘ST [dy uo oul s10Jaq 0} WIOMsS pue psUsis

AGVaD AO ALNNOD

-_~a,

( VAWOHVTAO 40 ALVIS

uordueyD Neorg

YG

 

‘yYQsneu YOAes JueYe Jay,

« [29 9} pspus pue
‘asessoul Sty ARIOl p[NOM 9Y SII AA “JAI PJO} [ “[LAIO 9q 0} SUIOS JOU Sem OY P9}e}s S}IT AA,
“I pue J9yjeUl Su} UO ATITIAIS JOJ OITA “IAL poyse urese | ‘pey drysprpy yey aes
OU pIp ay ey) pol[der syG AA “IPA pue UOTONsuOS YIM pesdoid 0} Japio jo eB pey
CIyspr] 3eU} OYA “Il 0} poute[dxe J “juswweseq oy) NoYsnoIYy) (29UDF 9199079) DIM
joy SUISUL]s 9q P[NOM sy Jey} pue ‘yUSWASez OU} UL SUT}JOS 9q P[NOm ay yeu} sa0y yore)
pue ‘siozop [[Ng pey oy Jeu) poyeys oI AA “IP, ‘poredaid su0o 1ayjeq pey Adu} Ayodoid

SIY UO SUIOD 0} poly suOAUR JI Jey) poyels SIA, “JA, “MOJO UOTONIsSUOD sdrysprIyA
